AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


    Samuel Lamont Barnette also known as Mont
      Barnette also know as Lamont Barnette,
                      Plaintiff
                         v.                                                 Civil Action No.        0:19-cv-01416-CMC
                                                                    )
                                                                    )
    Barry Faile Sheriff of Lancaster County in his                  )
   individual capacity; Jason Broughton Lancaster                   )
                                                                    )
   County Jail c/o Shift Supervisor in his individual
     capacity; William J. Nowicki, Esq. Attorney
         (Lawyer) in his individual capacity.
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Samuel Lamont Barnette also known as Mont Barnette also know as Lamont Barnette, shall take
nothing of the defendants, Barry Faile Sheriff of Lancaster County in his individual capacity, Jason Broughton
Lancaster County Jail c/o Shift Supervisor in his individual capacity and William J. Nowicki, Esq. Attorney (Lawyer) in
his individual capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: July 9, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
